Citation Nr: 0524035	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's claim to 
reopen for entitlement to service connection for 
schizophrenia.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in July 2004.  A transcript 
of this hearing has been associated with the claims file.  

The Board notes that in a Report of Contact dated July 20, 
2004, it was noted that the veteran wished to withdraw the 
appeal concerning an increased rating for bronchiectasis.  
This intention to withdraw the appeal as to this issue was 
also noted at the July 20, 2004 hearing before the 
undersigned Veterans Law Judge.  The veteran's 
representative, however, has submitted additional evidence 
indicating that this issue is still on appeal.  As the appeal 
as to that issue has already been withdrawn, the Board refers 
this matter to the RO.


FINDINGS OF FACT

1.  Service connection for schizophrenic reaction was denied 
in a May 1962 rating decision.  The appellant was informed of 
the decision and did not appeal.

2.  Since the last decision, the claimant has submitted 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for schizophrenia.

3.  It is as likely as not that the veteran's schizophrenia 
was manifest during service.


CONCLUSIONS OF LAW

1.  The May 1962 decision disallowing the appellant's claim 
for service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence has been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2001).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303. 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law defines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that the veteran's claim for this appeal was a 
claim to reopen for entitlement to service connection for 
schizophrenia.  The Board has reopened the veteran's claim in 
this decision, and therefore the VCAA does not need to be 
addressed as to that issue.  The issue now before the Board 
is entitlement to service connection for schizophrenia.  
Although the notice letter sent to the veteran in October 
2000 addresses his claim to reopen, it also provides notice 
of the evidence and information necessary to substantiate the 
claim for service connection for schizophrenia on the merits.  

In the October 2000 letter, the RO notified the veteran that 
to establish service connection, the evidence must show that 
the claimed disability currently exists and is related to 
service.  The RO stated that to establish that a disability 
currently exists, VA required recent medical evidence that a 
medical disorder had been diagnosed by a qualified physician 
or medical practitioner.  The RO also stated that to 
establish that such disability was related to service, VA 
required medical or other competent evidence that the 
condition began during active duty and had continued until 
the present time or was otherwise related to military 
service.  Further, in the March 2002 statement of the case, 
the RO provided the veteran with the text of 38 C.F.R. 
§ 3.303, pertaining to the principles related to service 
connection.

The RO again notified the veteran of the evidence and 
information necessary to substantiate his claim in a February 
2004 letter.  In that letter, under a heading entitled "What 
Must the Evidence Show to Establish Service Connection," the 
RO stated that to establish entitlement to service-connected 
compensation benefits, the evidence must show an injury in 
service or a disease that began in or was made worse by 
service, or an event in service causing injury or disease, a 
current physical or mental disability, and a relationship 
between the current disability and the injury, disease, or 
event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a May 2002 letter, the RO stated that the veteran 
should submit any additional evidence or arguments that he 
believed was relevant to his claim.  The RO requested the 
veteran to provide the dates and places of treatment from the 
date of his discharge to the present, including all treatment 
from VA hospitals and military hospitals, except for records 
already provided.  The RO requested the veteran to provide 
the name and complete mailing address for all medical 
treatment providers.  The RO also noted that if the veteran 
had received private medical treatment, that he should submit 
statements from doctors who had treated him since discharge, 
and that the statements should show the dates of examination 
and treatment, findings, and diagnosis.  The RO stated that 
if the veteran would like the RO to obtain this information, 
that he should submit the appropriate authorization.  The RO 
noted that while it would request the records for the 
veteran, it was the veteran's responsibility to ensure that 
the RO received them.

Further, in the February 2004 letter, the veteran was 
notified that VA was responsible for getting relevant records 
from any Federal agency, including medical records from the 
military, from VA hospitals, or from the Social Security 
Administration, and on the veteran's behalf, VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  Under a heading entitled "How Can You 
Help VA," the veteran was informed that he had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.  In a statement dated in 
March 2004, the veteran stated that he did not have any 
additional medical evidence to submit to support his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In a March 2005 letter, VA notified the veteran that 
he should provide any evidence in his possession that 
pertained to his claim, not including evidence already 
submitted or evidence already associated with the claims 
file.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) [Pelegrini II].  The Board finds that 
this was not prejudicial to the appellant, however.  Although 
the VCAA notice was provided after the initial AOJ decision, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  He has been fully provided with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  See Mayfield.  The Board 
finds that the timing of the VCAA notice was harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The timing of 
the notice was nonprejudicial because the purpose of the 
notice was satisfied, and thus it did not affect the 
essential fairness of the adjudication.  See Mayfield.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Claim to Reopen

The issue of entitlement to service connection for 
schizophrenia was previously raised and addressed by VA.  In 
a May 1962 rating decision, the AOJ denied service connection 
for schizophrenic reaction, undifferentiated.  In a May 1962 
notice letter, the appellant was informed of the 
determination and his appellate rights.  He did not appeal 
and therefore the decision became final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  However, 
the claim may be reopened upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

The Board finds that the appellant has submitted new and 
material evidence and thus the claim for service connection 
for schizophrenia is reopened.

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence that was not previously submitted to agency 
decision makers that bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence has been amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 2001) 
(codified at 38 C.F.R. § 3.156(a) (2004)).

The specific matter under consideration is service connection 
for schizophrenia.  In order to warrant service connection, 
the evidence must show a current disability, a disease or 
injury in service, and a link between the current disability 
and the disease or injury in service.  In conjunction with 
his claim to reopen, the veteran has submitted a letter from 
his VA psychiatrist, opining on a nexus between the veteran's 
current disability and service.  Further, VA has received a 
VHA opinion from a VA psychiatrist, which also addresses the 
veteran's current disability of schizophrenia and its 
relationship to service.  The Board finds that this evidence 
is new and material, as it is neither cumulative nor 
redundant, and is "so significant that it must be considered 
in order to fairly decide the merits of the claim."  The 
evidence bears directly on an element needed to substantiate 
the veteran's claim of service connection, namely, a link 
between his current disability of schizophrenia and a disease 
or injury in service.

The Board finds that new and material evidence has been 
received, and the claim to reopen is granted.

Service connection for schizophrenia

The Board finds that the evidence is in equipoise as to 
whether schizophrenia was initially manifested in service 
and, resolving all reasonable doubt in the veteran's favor, 
concludes that entitlement to service connection for 
schizophrenia is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran clearly has a current disability of 
schizophrenia, as indicated in numerous VA treatment reports.  
While in service, the veteran was treated for, and ultimately 
discharged from service for, bronchiectasis and pleuritis.  
During the course of his treatment for these ailments, there 
are various notes in the service medical records indicating 
that the veteran might have had schizophrenia.  

In his October 1946 enlistment examination report, the 
veteran was noted to be mentally qualified for service and no 
pertinent defects were noted.  As such, he is entitled to the 
presumption of soundness.  In a March 1947 service medical 
record, it was noted that "if it wasn't for the possibility 
of some somatic disease being the basis of difficulty, he 
would appear to be a fairly typical case of schizophrenia," 
and in an undated service medical record, it was noted that 
on first impression the veteran appeared to be a fairly 
typical simple schizophrenic but under the present 
circumstances, a somatic disorder must be ruled out first.  
The undated record also noted that it was possible that the 
veteran's marked debilitation and concomitant disease could 
produce the veteran's current mental picture.  A June 1947 
progress note indicated that the veteran had had a diagnosis 
of schizophrenia, although this may be referring to the March 
1947 service medical record, which indicated the possibility 
that the veteran might have schizophrenia.

The veteran went for a psychiatric consult during service, in 
July 1947, for a determination as to whether he had any 
psychiatric disability.  The consultant stated that there was 
no evidence to substantiate a diagnosis of schizophrenia, and 
his impression was no psychiatric disease.  

The veteran was not diagnosed with schizophrenia until April 
1962, by Dr. C., a VA psychiatrist.  Dr. C. reviewed the 
service medical records and concluded that the veteran did 
have schizophrenia in service but that he was not diagnosed 
with schizophrenia in service because he was unquestionably 
feeling better physically by the time of the psychiatric 
consult during service, and that the veteran indicated to the 
psychiatrist at that time that feeling ill had made him feel 
tired.  Dr. C. further opined that since the veteran was only 
five months into service when he was suspected of having 
schizophrenia, that it would have been presumed to have 
existed prior to service.  In a June 1962 report, Dr. C. 
stated that the "information in the c-file indicates quite 
clearly, I think, that the patient did have a schizophrenic 
illness present when he was in service.  Since he had only 
served five months by the time it was noted, the usual 
presumptions hold, namely that the illness was existent prior 
to service."  As noted above, the service entrance 
examination showed no pertinent abnormalities and this 
opinion, in the Board's judgment, is insufficient to rebut 
the presumption of soundness.   

In a May 1963 examination report, a VA neuropsychiatrist, Dr. 
S., disagreed with Dr. C.'s opinion, stating that although 
the veteran undoubtedly had had a schizoid personality for 
many years, he was unprepared to state whether he had been 
psychotic in times past.  He diagnosed the veteran with 
schizoid personality, but found no evidence of any psychosis, 
and stated that the veteran did not show any of the classic 
trappings of schizophrenia as a clinical process.

In a letter dated in April 2005, the veteran's VA 
psychiatrist, Dr. F., indicated that he had treated the 
veteran for schizophrenia since March 2000, and that the 
veteran had had treatment at the clinic for many years prior 
to that.  He stated that the veteran's current illness, which 
was currently manifested in terms of flattened affect and 
some limitations in areas of judgment and abstract reasoning 
(due to his being on significant doses of anti-psychotic 
medication), dated back to his time of service, when it was 
diagnosed at a time of more grossly paranoid symptomatology 
by psychiatric physicians in the military in 1947.  The Board 
notes, however, that there is no mention of paranoia in the 
veteran's service medical records.   Dr. F. concluded that it 
was his medical opinion that the veteran's current 
schizophrenia was one and the same condition diagnosed as 
schizophrenia at the time of his service in the 1940's.  He 
stated that he believed this to be the case beyond a 
reasonable doubt, in view of the veteran's condition as he 
had seen it, in view of the records he had reviewed, and in 
view of his knowledge of the chronic nature of schizophrenic 
illness.

Because of the medical complexity of this case, the Board 
requested an opinion from a Veterans Health Administration 
(VHA) psychiatrist in June 2005, which was received in July 
2005.  The VHA psychiatrist opined, based on a review of the 
claims file, that it was unlikely (less than a 50 percent 
probability) that the veteran exhibited manifestations of 
schizophrenia during service.  He stated that there was no 
record or mention made of the veteran having delusions or 
auditory hallucinations.  He noted that the veteran did have 
evidence of flat affect and thought disorder during his 
somatic illness while in service.  He stated that although 
these are symptoms of schizophrenia, they are also symptoms 
shared with other psychiatric illnesses and are common 
manifestations of infectious disease and, independent of 
other symptoms, do not constitute sufficient symptoms to 
warrant a diagnosis of schizophrenia.

At the July 2004 hearing before the undersigned Veterans Law 
Judge, the veteran asserted that the records from service 
showed that he had schizophrenia in service, and that he was 
never told that he had it.  He stated that he did not know 
that he had schizophrenia in service until he just recently 
obtained the records from the Fitzsimmons General Hospital.  
The Board notes that the records from Fitzsimmons were 
associated with the veteran's claims file in 1947, as 
indicated by date stamp on those records.  Although the 
veteran asserts that he had schizophrenia in service based on 
the evidence in the records from Fitzsimmons, and that his 
current disability of schizophrenia is related to 
schizophrenia in service, he is not competent to state 
whether he had schizophrenia in service, which is a matter of 
medical diagnosis, nor is he competent to state whether his 
current disability of schizophrenia is related to a disease 
or injury in service, which is a matter of medical etiology.  
He does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  

The Board also notes that the veteran has submitted lay 
statements, both dated in September 2004, from Mr. B. and Mr. 
D.  These statements refer to the veteran's deteriorating 
mental health as a result of his service-connected 
disabilities.  These statements, although credible, address 
the veteran's current disability.  The existence of the 
veteran's current disability is not in dispute.  The 
remaining elements required to substantiate the veteran's 
claim, namely a disease or injury in service and a nexus 
between the current disability and a disease or injury in 
service, are not addressed by Mr. B. or Mr. D.

The negative evidence in this case may characterized as 
follows:  Although schizophrenia was suspected, it was not 
definitively diagnosed in service.  It was felt at the time 
that the manifestations suggestive of schizophrenia might 
have resulted from the physical illnesses that the veteran 
undoubtedly was experiencing.  A July 1947 psychiatric 
consult during service was negative.  The initial medical 
documentation of a clear diagnosis of schizophrenia was in 
1962, many years after service.  Even at that time, as 
reflected by Dr. S.'s 1963 opinion, the diagnosis was 
questioned.  The recently obtained VHA opinion is that the 
symptomatology shown during service is also characteristic of 
other psychiatric and somatic illnesses and is not sufficient 
to demonstrate that schizophrenia was present in service.   

On the other hand, the comments of the physician who observed 
and treated the veteran during service in 1947 indicate that 
the veteran presented as "a fairly typical case of 
schizophrenia."  It appears that schizophrenia would have 
been diagnosed "if it wasn't for the possibility of some 
somatic disease being the basis of difficulty."  
Schizophrenia was diagnosed in 1962 by VA.  At that time, the 
VA physician, Dr. C., opined that schizophrenia was present 
in service.  (Although he also opined that it preexisted 
service, his opinion is insufficient to rebut the presumption 
of soundness to which the veteran is entitled.)  The 
veteran's current VA physician, Dr. F., based on his review 
of the record and his understanding of the chronic nature of 
the illness, stated that the veteran's current schizophrenia 
was one in the same as that noted in service.  

In reaching the determination in this case, the Board puts 
significant weight on the inservice physician's statement 
that, based on observation at the time, the veteran presented 
as a "fairly typical case of schizophrenia."  While it is a 
real possibility, noted at that time and subsequently, that 
this presentation was attributable to other causes, it is 
also quite possible that veteran's long standing, chronic 
schizophrenia was manifested at the time, despite the 
apparent absence of florid psychotic symptoms.  The expert 
medical opinion on the matter is divided.  The veteran's 
treating VA physicians, Dr. C. in 1962 and Dr. F. in 2005, 
hold that schizophrenia was present in service.  The recent 
VHA expert opinion holds that evidence is insufficient to 
conclude that this was the case.  

In order to prevail in his claim, the record need only show 
that there is an approximate balance of positive and negative 
evidence.  That is, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In the present 
case, there is equivocal evidence of schizophrenia noted in 
service.  Chronic schizophrenia is demonstrated currently and 
has been documented for many years.  There is significant 
expert opinion supporting a nexus between the recorded 
abnormal presentation in service and chronic schizophrenia - 
i.e., the presentation in service was indicative of the 
presence of that disease.  While reasonable minds may differ 
as to the nexus, the Board concludes, aided by the 
perspective of hindsight, that it is as likely as not that 
the abnormalities noted in service were attributable to 
chronic schizophrenia.  Resolving all reasonable doubt in the 
veteran's favor, it is concluded that a grant of service 
connection for that disease is warranted.  


ORDER

The application to reopen a claim for service connection for 
schizophrenia is granted.

Entitlement to service connection for schizophrenia is 
established, subject to controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


